DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/5/21 has been entered. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eisenbeiss (6,047,777).
Regarding claim 1, Eisenbeiss discloses fire retardant delivery system comprising:
a reservoir (item 3) containing a first fluid that comprises a liquid fire retardant (col, 3, lines 25-27) wherein contents of the reservoir are compressed such that the first fluid is compressed placed under pressure within the reservoir prior to a release of the first fluid from the reservoir (“pressurized water reservoir”), and wherein the reservoir is hermetically sealed to maintain the first fluid under pressure (sealed within defined reservoir and output otherwise the fluid would leave); 
a first distribution device (item 1) in fluidic communication with the reservoir; 
a valve (item 2) that is in fluidic communication with the reservoir and the first distribution device; and

Regarding claim 2, Eisenbeiss further discloses wherein the reservoir further contains at least one of: (i) a second liquid that is under pressure within the reservoir prior to the release of the first fluid from the reservoir and (ii) a gas that is under pressure with the first fluid so as to keep the first fluid under pressure within the reservoir prior to the release of the first fluid from the reservoir (col. 2, lines 38-42, further, pressurized liquid requires gas for pressurization).
Regarding claim 8, Eiseinbeiss further discloses wherein the sensor is configured to help anticipate spread of fire and to selectively activate a second distribution device to deliver the first fluid to a location to which fire is anticipated to, but yet to spread, based on input to the sensor (teaching of each particular sensor cause distribution from different nozzles or all distributing whether the fire has spread or not).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 9, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eisenbeiss (6,047,777) in view of Wilson (2009/0294139)
Regarding claim 5, Eisenbeiss teaches a pre-pressurized tank prior to the release of the first fluid from the reservoir but is silent to how the tank is pressurized in other words by a compressor.
However, Wilson teaches a similar firefighting system having an air compressor (item 104) which creates pressurized tanks (items 106/108) to further dispense liquid.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a compressor to compress the fluid as taught by Wilson to the system of 
Regarding claim 9, a modified Eisenbeiss further discloses wherein the first fluid comprises water (as noted above) and wherein compressed gas is used to maintain water within the reservoir (teachings of Wilson).
Regarding claim 11, a modified Eisenbeiss further discloses further comprising at least one of: (i) a compressor that is configured to place the first fluid under pressure within the reservoir prior to the release of the first fluid from the reservoir and (ii) a pump that is configured to automatically compress the contents of the reservoir to keep the first fluid under pressure within the reservoir to maintain the first fluid in compression within the reservoir prior to the release of the first fluid from the reservoir (use of compressor to pressurize material).
Regarding claim 12, a modified Eiseinbeiss further discloses wherein the first fluid comprises a mixture of water and a fire-retardant (water and antifreeze) that is compressed within the reservoir and that is maintained under pressure within the reservoir prior to the release of the first fluid from the reservoir (pressurization taught by Eisenbeiss, explicit teaching of compressing taught by Wilson).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eisenbeiss (6,047,777) in view of Wilson (2009/0294139) in further view of Menard (2016/0051850).
Regarding claim 6, Eisenbass in view of Wilson teaches a system using a compressor above but fails to disclose how the system would be powered.
Menard teaches the use of solar panels (claim 9) to power the system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize solar panels to power the system as taught by Menard to the system of Eisenbeiss, the motivation being that solar panels are a well-known equivalent power source that would perform the function of powering the electronic components equally well as a building’s power grid with the added benefit of being renewable and independent of power outages.
Claims 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eisenbeiss (6,047,777) in view of Tsutaki (2016/0030784).
Regarding claim 7, Eisenbeiss teaches essentially local sensors that would open a particular nozzle in a particular area but fails to teach feedback from a sensor to redirect a specific nozzle to spray in a particular area.
Tsutaki teaches a nozzle (item 1) receiving feedback from a sensor (item 3) which can redirect spray from the fluid distribution device to a specific area of ambient surroundings.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a movable nozzle as taught by Tsutaki to the system of Eisenbeiss, the motivation being that this allows for added control to dispense the fire extinguishing material exactly onto the fire.
Regarding claim 10, a modified Eisenbeiss based on the teachings of Tsutaki teach wherein the system is configured to alter release of the first fluid through the first fluid distribution device based on feedback from the sensor.
Claims 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eisenbeiss (6,047,777) in view of Klarlund (2016/00518848) 
Regarding claim 7, Eisenbeiss teaches essentially local sensors that would open a particular nozzle in a particular area but fails to teach feedback from a sensor to redirect a specific nozzle to spray in a particular area.
Klarlund teaches a distribution device (item 46A-D) receiving feedback from a sensor (par. 50) which can redirect spray from the fluid distribution device to a specific area of ambient surroundings.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a movable nozzle as taught by Klarlund to the system of Eisenbeiss, the motivation being that this allows for added control to dispense the fire extinguishing material exactly onto the fire with additional control (par 55).
Regarding claim 10, a modified Eisenbeiss based on the teachings of Klarlund teach wherein the system is configured to alter release of the first fluid through the first fluid distribution device based on feedback from the sensor.
s 3, 4, 13-15, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eisenbeiss (6,047,777) in view Wilson (2009/0294139) in view of Klarlund (20160051848) or Tsutaki (20160030784).
Regarding claim 15, Eisenbeiss discloses fire retardant delivery system comprising:
a reservoir (item 3) containing a first fluid (water) and at least one of: (i) a second fluid (additives or antifreeze) and (ii) a gas that is compressed within the reservoir to keep the first fluid under pressure within the reservoir (pressurized liquid infers gas, further teachings of gaseous water), wherein the first fluid comprises a liquid (water), and wherein the reservoir is hermetically sealed to maintain the first fluid under pressure until the first fluid is released from the reservoir in response to a reading from a sensor (item 6) for sensing a characteristic of a fire;
Eisenbeiss fails to specifically disclose at least one of: (a) a compressor and (b) a pump that performs the function of being configured to automatically compress contents of the reservoir such that the first fluid maintained under pressure within the reservoir until the first fluid is released from the reservoir in response to the reading from the sensor for sensing the characteristic of the fire (the Examiner notes that since Eisenbeiss keeps the fluid under pressure the function is met just without disclosure as to what performed the function).
However, Wilson teaches a similar firefighting system having an air compressor (item 104) which creates pressurized tanks (items 106/108) to further dispense liquid.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a compressor to compress the fluid as taught by Wilson to the system of Eisenbeiss, the motivation being this is well known and understood in the art and allows for consistent dispersal since pressurization can be set to the proper level.  The Examiner notes that although Wilson teaches pressurization for dispersal, it is conceivable to close the output valve and keep a pressurized tank full of fire extinguishing material as evidenced by Eisenbeiss.
Eisenbeiss further discloses a distribution device (item 1) in fluidic communication with the reservoir;

the sensor for sensing the characteristic of the fire, wherein the valve is configured to open such that pressure within the reservoir is released to cause the first fluid to be delivered to ambient surroundings upon direction from the sensor (col. 3, lines 31-40),
Eiseinbeiss fails to teach wherein the distribution device is configured to be selectively redirected to selectively direct a stream of the first fluid, and
wherein the sensor is in communication with the distribution device and is configured to redirect the distribution device to deliver the first fluid to a specific location in the ambient surrounding.
However, Klarlund and Tsutaki teaches a fire suppression system having a sensor (Klarlund: par. 50; Tsutaki: item 3), a distribution device (Klarlund: item 46A-D, other embodiments; Tsutaki: item 1) wherein the distribution device is configured to be selectively redirected to selectively direct a stream of the first fluid (Klarlund: item 5; Tsutaki: item S6), and
wherein the sensor is in communication with the distribution device and is configured to redirect the distribution device to deliver the first fluid to a specific location in the ambient surrounding (see figures of both illustrating movement).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to utilize the function of moving the nozzle component to aim specifically at a fire as taught by Klarlund and Tsutaki, the motivation is this would allow for more precise actuation onto the fire and thus better mitigation and less waste.
Regarding claim 17, Eisenbeiss teaches wherein the reservoir has its contents maintained under pressure prior to release of the first fluid from the reservoir but fails  to teach the system is outdoors.
However, Wilson, Klarlund, and Tsutaki teach that the system can be used outdoors meaning the placement of the system is a matter of obvious design choice and intended use of where it shall be implemented.
Regarding claim 18, Eisenbeiss further discloses wherein the reservoir, which has its contents maintained under pressure prior to release of the first fluid from the reservoir, is permanently fix in a ground position (reservoir of Eisenbeiss is not disclosed to move).

However, Eisenbeiss teaches a second embodiment with multiple separate reservoirs and distinct distribution devices.
Additionally Klarlund teaches utilizing multiple systems within an area (figure 14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize multiple systems as needed as taught by Eisenbeiss and Klarlund, to the first embodiment of Eiseinbeiss, the motivation being that expanding the system allows for more area coverage and further individual reservoirs allows for less failure risk since if the reservoir fails for any particular reason no distributor would work but if a single reservoir fails the other ones would be able to at least partially mitigate the fire.
Regarding claim 4, Eisenbeiss fails to teach wherein the first reservoir that comprises the first liquid and that is compressed is transportable.
However, Wilson teaches a system wherein the reservoir (items 106, 108, etc.) are transportable.
Therefore, it would have been ovious to one of ordinary skill in the art before the effective filing date of the invention to make the reservoir transportable if the intended use desired, the motivation being the results would be entirely predictable and well known. Furthermore, the fact that a claimed device is portable or movable is not sufficient by itself to patentably distinguish over an otherwise old device unless there are new or unexpected results. In re Lindberg, 194 F.2d 732, 93 USPQ 23 (CCPA 1952).
Regarding claims 13 and 14, the limitations are addressed in the rejections above.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eisenbeiss (6,047,777) in view Wilson (2009/0294139) in view of Klarlund (20160051848) or Tsutaki (20160030784) and in further view of Menard (2016/0051850).
Regarding claim 16, Eisenbass in view of Wilson teaches a system using a compressor above but fails to disclose how the system would be powered.
Menard teaches the use of solar panels (claim 9) to power the system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize solar panels to power the system (including the pump, compressor, .
Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eisenbeiss (6,047,777) in view Wilson (2009/0294139) in view of Klarlund (20160051848) or Tsutaki (20160030784) in further view of Bui (2013/0020098)
Regarding claim 19, a modified Eisebeiss fails to teach a system further comprising a pressure release valve.
However, Bui teaches a similar system in the same field of endeavor having a pressure release valve (item 108 or 322) configured to release excess pressure from the reservoir.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include a pressure release valve in the reservoir as taught by Bui to the modified Eisenbeiss, the motivation being this would protect the reservoir from damage if there was a clog or obstruction in the flow path to exit the reservoir.
Regarding claim 20, considering the combination of Bui, a modified Eisenbeiss teaches a system comprising a control unit (par. 47, including control of pressure relief valve 108) that is configured to measure a pressure of the first fluid within the reservoir and Eisenbeiss teaching that the system is maintained under pressure prior to release.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX M VALVIS whose telephone number is (571)272-4233.  The examiner can normally be reached on 8:00-4:30 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEX M. VALVIS
Primary Examiner
Art Unit 3752



/ALEX M VALVIS/             Primary Examiner, Art Unit 3752